Citation Nr: 0218709	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-01 541	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for a left 
ankle disability, currently rated 30 percent disabling.  

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to the service-connected 
left ankle disability.  

(The issue of entitlement to a total rating for 
compensation purposes based on unemployability due to 
service-connected disabilities (TDIU) will be addressed by 
the Board in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO decision which 
denied service connection for a back and bilateral leg 
disorder claimed as secondary to the service connected 
left ankle disorder.  Entitlement to an increased 
evaluation for residuals of a compound comminuted fracture 
of the left ankle, currently rated 30 percent disabling 
was also denied.  

The veteran was afforded a personal hearing at the RO in 
December 1999.  In a June 2000 hearing officer's decision, 
service connection for degenerative joint disease of the 
lumbosacral spine and sacroiliac joints as secondary to 
the service-connected left ankle disorder was granted with 
a 20 percent rating.  

The Board is undertaking additional development on the 
issue of entitlement to a TDIU pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.  

It is noted that the veteran has recently been awarded 
Social Security disability benefits.  While records will 
be requested pursuant to the total rating issue, the Board 
concludes that decisions can be entered on these issues.  
The increase assigned is to the maximum allowed by law, 
and the service connection disorder turns on the 
disability not being shown.  As such, there is no reason 
to obtain the Social Security records for consideration 
herein.


FINDINGS OF FACT

1.  All relevant evidence necessary and available for an 
equitable disposition of the veteran's claims herein at 
issue has been obtained by the RO.

2.  The veteran underwent surgical fusion of his left 
ankle most recently in 1999.  He currently has no movement 
in dorsiflexion or plantar flexion; the veteran's left 
ankle disability is manifested by severe pain, abnormal 
gait, weakness, fatigability and decreased endurance.  The 
functional impairment and pain more nearly approximate 
extremely unfavorable ankylosis of the ankle.

3.  The competent evidence on file is entirely silent as 
to any complaints, findings, or clinical diagnoses of a 
chronic bilateral leg disorder which is in any way related 
to the service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an evaluation of 40 percent, but 
no higher, for the veteran's service-connected left ankle 
disability are met.  38 U.S.C.A. §§ 1155, 5100, et. seq.  
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.7, 
4.10, 4.40, 4.45, 4.68, 4.71a, Diagnostic Code 5270 
(2002).  

2.  A claimed bilateral leg disorder is not proximately 
due to, the result of or aggravated by the veteran's 
service connected left ankle disability.  38 U.S.C.A. §§  
1131, 5100 et. seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.310, and 3.326 (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board 
has therefore reviewed this case with the provisions of 
those laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decisions and statements of the case, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the a supplemental statement of 
the case dated in March 2002.  He has not identified any 
additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence 
has been obtained, even without specific notice as to 
which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 
VCAA; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


I.  Factual Background

Naval hospital records reflect that the veteran sustained 
a gunshot wound (GSW) to the left foot after being shot 
accidentally while hunting.  The diagnosis was compound 
comminuted fractures of the distal fibula and talus with 
an open wound on the anterio-lateral aspect of the left 
foot.  

Service connection for residuals of a fracture of the 
fibula and talus was granted in a June 1964 rating 
decision with a 40 percent evaluation.  In a September 
1969 RO decision, the evaluation for the veteran's left 
ankle disability was decreased to 30 percent disabling.  

A December 1997 VA radiology report reflects severe 
degenerative changes in the left ankle.  Possible loose 
body and shrapnel were also noted.  

VA medical records dated from April 1997 to July 1998 
essentially reflect that the veteran was seen for a 
variety of conditions including degenerative joint disease 
and increased pain in the left foot and ankle.  An April 
1997 record reveals that the veteran complained of pain in 
his thighs and calves which increased in severity with 
activity.  The veteran related that he hit his right knee 
with a sledgehammer three weeks prior.  A history of low 
back pain with sciatica was also noted.  An October 1997 
VA progress note reflects that the veteran was seen with 
complaints of non-specific generalized paresthesias, more 
prominent in the limbs with occasional cramping of the 
lower extremities.  

An October 1999 VA operative report notes that he veteran 
underwent a left tibiotalar and talocalcaneal fusion.  The 
post-operative diagnosis was traumatic left tibiotalar and 
talocalcaneal degenerative disease.  

During the December 1999 RO hearing, the veteran testified 
that he had pain in his leg and lower back due to his 
service-connected left ankle disorder.  He said that he 
took medication to treat his pain symptoms.  He maintained 
that the degree of disability from his service-connected 
left ankle disorder warranted an evaluation in excess of 
30 percent.  

In a December 1999 VA medical statement, it was noted that 
the veteran received orthopedic treatment for left foot 
and ankle pain.  Physical examination revealed a range of 
motion of the left foot of 0 degrees of plantar flexion 
and only 20 degrees of dorsiflexion.  Total range of 
motion was an arc of only 20 degrees.  Range of motion was 
0 degrees of inversion and 0 degrees of eversion.  The 
diagnosis was post-traumatic degenerative joint disease of 
the left ankle.  It was noted that a left tibio talor and 
left calcaneal talor fusion was performed in October 1999.  
The examiner indicated that the veteran complained of 
chronic back problems that he felt were associated with 
the left ankle injury.  It was opined that it was 
reasonable to conclude that the veteran's complaints of 
chronic low back pain and leg pain might well be 
aggravated by his service-connected left ankle injury.  
The examiner noted that the left ankle disability caused 
an abnormality in his gait pattern as a result of the 
post-traumatic degeneration from the gunshot wound.  

On VA examination in March 2000, the veteran he was 
treated for a GSW to the left ankle during active service 
and eventually received a medical discharge.  It was noted 
that the veteran experienced persistent pain and swelling 
of the ankle and eventually underwent a surgical fusion in 
October 1999.  It was noted that the veteran was only 
partial weightbearing and remained ambulatory with the use 
of two ancillary crutches.  The veteran noted that he was 
employed as a truck driver following his discharge from 
active service.  He said that he had difficulty handling 
the pedals on the truck and eventually resigned from his 
position.  The veteran related that he began to notice 
back pain which radiated down to the left lower extremity 
beginning in 1986.  Examination of the left ankle revealed 
that it was fused at right ankles at 90 degrees.  
Dorsiflexion was 0 degrees and plantar flexion was 0 
degrees.  Eversion was 0 degrees and inversion was 0 
degrees.  The ankle was slightly, diffusely tender with a 
slight degree of soft tissue swelling.  Extensive scarring 
about the lateral aspect of the ankle was noted.  Stress 
testing revealed no evidence of laxity of the ligamentous 
structures.  On physical examination of the low back, 
tenderness and spasm of the paravertebral muscles were 
shown.  It was noted that the veteran had no leg pain 
since the most recent surgical procedure.  His lower 
extremity pain, when present, seemed to be localized about 
both thighs and calves.  The final diagnoses were post-
traumatic and post-surgical fusion of the left ankle with 
retained surgical hardware and retained gunshot wound 
pellets and post-traumatic degenerative joint disease of 
the lumbosacrals spine secondary to gait deviation, as 
well as degenerative joint disease of both sacroiliac 
joints.  

A May 2000 VA radiology report reflects a diagnostic 
impression of solid fusion of the ankle mortise, 
talocalcaneal joint with retained immobilized screw and 
retained bony and soft tissue foreign body.  

VA medical records dated from May 2000 to September 2000 
essentially reflect that the veteran received treatment 
for status post subtalar and ankle fusion, left.  A May 
2000 record shows that the veteran had low back pain with 
degenerative disc disease.  Status post ankle fusion with 
swelling was also noted.   A September 2000 record reveals 
that the veteran complained of chronic low back pain and 
pain in both hamstrings associated with his low back 
symptoms.  

An undated VA medical record shows that the veteran 
reported severe low back pain and left ankle pain with any 
type of activity.  The examiner's medical opinion 
reflected that the veteran's present pain symptoms were 
related to his left foot and low back pain and he was 
unable to work at the present time.  The examiner opined 
that the veteran was unemployable.  

On VA joints examination in February 2001, the veteran 
reported that his ankle was always painful and his foot 
was week. He said that it was stiff and tended to swell 
up.  He stated that at times there was heat and redness in 
the ankle.  He said that his ankle gave way and locked up 
on him.  He indicated that the ankle was fatigable and 
lacked endurance.  The veteran related that he took pain 
medication which were somewhat helpful but did not 
completely relieve his symptoms.  He said that his 
symptoms were made worse when he had to stand or walk for 
long periods of time.  He related that he could not bear 
weight on the left foot and used corrective shoes.  It was 
noted that the veteran had no episodes of recurrent 
dislocation or recurrent subluxation.  He had no 
constitutional symptoms or inflammatory arthritis.  The 
veteran noted that he had to change multiple jobs due to 
his foot problems.  On physical examination, the range of 
motion of the left ankle was essentially none.  
Dorsiflexion and plantar flexion were both 0 degrees.  
Marked deformity of the left ankle was shown.  The veteran 
stated that when he extended or flexed the toes it caused 
increased pain.  His gait was abnormal in that he did not 
bear weight on the left foot.  There was evidence of edema 
and effusion in the left foot.  The diagnosis was left 
ankle fusion.  

On VA spine examination in February 2001, the diagnostic 
impression was mechanical low back pain.  The examiner saw 
no evidence of radiculopathy or myelopathy.  It was noted 
that his low back pain was at least as likely as not 
related to his left foot injury.  


II.  Analysis

A.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, 
unless clearly attributable to intercurrent causes. 38 
C.F.R. § 3.303(b) (2002).  However, continuity of symptoms 
is required where the condition in service is not, in 
fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2002).  

Further, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result 
of a service- connected disease or injury.  38 C.F.R. 
§ 3.310 (2002).  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
thus established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.  

The Board notes that the veteran has not claimed 
entitlement to service connection for a bilateral leg 
disability on a "direct" basis; rather, he asserts that he 
has developed this disorder as a result of his service-
connected left ankle disability, principally due to an 
altered gait pattern.  Thus, he argues that "secondary" 
service connection for the claimed bilateral leg disorder 
is warranted.  

Applying the pertinent legal criteria to the facts in this 
case, the veteran has not provided any credible medical 
statements that would etiologically link a claimed 
bilateral leg disorder with his service-connected left 
ankle disability, to include as a result of an altered 
gait pattern.  In this regard, it is noted that the 
medical evidence on file relates the veteran's low back 
disability to his service-connected left ankle disorder.  
While some records note complaints of leg pain associated 
with the low back disorder, there are no specific medical 
findings or diagnoses of a bilateral leg disability.  The 
veteran has only offered his lay opinion concerning these 
matters.  The mere contention of the veteran, without 
supporting medical evidence, is not sufficient to allow 
this claim.  See e.g.,  Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Moreover, 
the medical opinions that are of record, as noted above, 
do not link any claimed current bilateral leg disability 
to the service-connected left ankle disability.  It is 
significant to this determination that no current chronic 
pathology demonstrating or causing leg pain has been 
shown.  As such, there is no disability shown to service 
connect.

Additionally, the Board has taken into consideration the 
case of Allen v. Brown, 7 Vet. App. 439 (1995), wherein 
the United States Court of Appeals for Veterans Claims 
held that the term "disability" as used in 38 U.S.C.A. 
§ 1131 (West Supp. 2002), refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  Thus, pursuant 
to 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.310(a), when a 
veteran incurs a nonservice-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability prior to incurring 
the disability.  However, in this case, 
the Board notes that there is no showing that there is 
additional impairment caused by the service-connected left 
ankle disability.  

Thus, the claim for service connection for a bilateral leg 
disability as secondary to his service-connected left 
ankle disability is denied because the veteran has not 
submitted any competent evidence to demonstrate that the 
claimed disorder actually exists or is in any way related 
to the service connected left ankle disability.  The Board 
finds that the preponderance of the evidence is against 
the veteran's claim of service connection for a claimed 
bilateral leg disorder as secondary to his service-
connected left ankle disability.  


B.  Increased Evaluation

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 40 percent evaluation is warranted for nonunion 
with loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Under Diagnostic Code 5270, ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an 
abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  

Foot injuries will be rated 30 percent disabling where 
severe, 20 percent where moderately severe, and 10 percent 
disabling where slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  

A review of the record demonstrates that the veteran has 
met the criteria for an increased evaluation for his 
service-connected left ankle disability.  In this regard, 
the Board notes that the veteran's disability has been 
assigned a 30 percent disability evaluation for a severe 
foot injury.  This is the maximum rating allowed under 
Diagnostic Code 5284.  The medical evidence in this case 
demonstrates that the veteran's left ankle has been 
surgically fused and is ankylosed.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2002).  The February 2001 VA 
examination discloses that the veteran's left ankle was 
fused and thus, both plantar flexion and dorsiflexion of 
the left ankle were fixed at 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  A 30 percent evaluation is warranted when 
either plantar flexion is between 30 and 40 degrees or 
dorsiflexion is between 0 and 10 degrees. 38 C.F.R. § 
3.71a, Diagnostic Code 5270.  The veteran does not meet 
the criteria for a 40 percent evaluation under Diagnostic 
Code 5270 because he does not have ankylosis with plantar 
flexion at more than 40 degrees, or dorsiflexion at more 
than 10 degrees, or abduction, adduction, inversion, or 
eversion deformity.  Therefore, the veteran does not 
technically meet the criteria for the 40 percent rating.  

However, the Board has also considered the degree of pain 
and functional loss documented by the February 2001 VA 
examination report and finds that additional compensation 
is warranted.  At that time, the veteran complained of 
severe pain, weakness, decreased endurance and 
fatigability due to his left ankle symptoms.  Objective 
examination revealed evidence of edema and effusion in the 
left foot.  Thus, the Board concludes, with resolution of 
reasonable doubt in the appellant's favor that the 
disorder more nearly approximates the 40 percent rating 
under Code 5270.  Under the circumstances of this case, 
the higher evaluation is for functional loss based on 
painful motion and incoordination.  38 C.F.R. § 4.25 
(2002).  The Board notes that with respect to the current 
level of disability, that a 40 percent evaluation would 
represent the maximum permissible rating for disability of 
one lower extremity below the knee under the "amputation 
rule," which precludes the assignment of a rating beyond 
that provided for amputation of the extremity at the 
elective level.  38 C.F.R. § 4.68 (2002).  In this case it 
would be amputation below the knee.

Due to the operation of the amputation rule, assignment of 
an evaluation in excess of 40 percent would not be 
allowed, since by so doing the disability rating would 
exceed 40 percent in violation of 38 C.F.R. § 4.68.  
Moreover, despite consideration of functional limitation 
under the provisions of 4.40, 4.45, 4.59 and DeLuca, the 
veteran's combined schedular evaluation may not exceed 40 
percent.  

Thus, the Board concludes that the impairment resulting 
from the veteran's service-connected postoperative 
residuals of a left ankle fusion warrants the assignment 
of a 40 percent evaluation, but no higher.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

Secondary service connection for a claimed bilateral leg 
disorder is denied.  

Entitlement to a 40 percent evaluation is granted, but no 
higher, for post-operative residuals of a left ankle 
injury, subject to the laws and regulations governing the 
award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

